Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 02/17/2022 has been reviewed.
Claims 21-24 has been cancelled.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11263189.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-25 of U.S. Patent No. 11263189 anticipate and/or can also be interpreted as claimed features in the claims 1-20 of the present application. Further, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-25 of U.S. Patent No. 11263189 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim comparison of represented claim 1 of present Application and Claims 1 and claim 3 of the US. Patent No. 11263189: Claimed subject matter is bold for the purpose of comparison
Present Application
U.S. Patent No. 11263189
1. (Currently Amended) A method of communicating between a first repository and a second repository, the method to be performed at a second repository, the method comprising: 
identifying a content object stored in the first repository; 



identifying metadata for the content object stored in the first repository, the metadata comprising a link to an interface associated with the content object, the interface being provided by the first repository; retrieving the metadata from the first repository; storing a harvested content object corresponding to the content object,









 


the harvested content object comprising the metadata that includes the link to the interface, wherein the interface is accessible by the second repository to communicate information related to the harvested content object to the first repository; 






and collecting usage data about how the harvested content object is being used such that usage information for the content object stored can be updated.
1. A method of communicating between a first repository and a second repository, the method to be performed at a second repository, the method comprising: 
identifying a content object stored in the first repository; 
harvesting a harvested content object associated with the content object, wherein the harvesting of the harvested content object comprises: 
identifying metadata for the content object stored in the first repository, the metadata comprising a link to an interface associated with the content object, the interface being provided by the first repository; determining a format of the metadata for the content object stored in the first repository; converting the format of the metadata for the content object based at least in part on a harvesting request received in connection with the harvesting of the harvested content object, wherein the content object comprises elements that are not describable using elements provided in the Open Archives Initiative Protocol for Metadata Harvesting (OAI-PMH) protocol; obtaining the metadata from the first repository; and determining the harvested content object including the metadata, wherein the metadata includes information that is descriptive of learning content in educational context; storing the harvested content object corresponding to the content object, 
the harvested content object comprising the metadata that includes the link to the interface, wherein the interface is accessible by the second repository to communicate information related to the harvested content object to the first repository, wherein the harvested content object comprises metadata describing the corresponding content object, and the harvested content object does not store other content of the corresponding content object; and 

collecting usage data about how the harvested content object is being used and transmitting the usage data about the harvested content object to the first repository such that usage information for the content object stored at the first repository is updatable based on the usage data about the harvested content object.
3. The method of claim 1, wherein the retrieving of the metadata from the first repository is performed using a modified version of the Open Archives Initiative Protocol for Metadata Harvesting (OAI-PMH) protocol, the modified version comprising an Extensible Markup Language (XML) schema that extends metadata items provided in the OAI-PMH protocol to include the link to the interface associated with the content object.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The computer readable medium as recited in the claim 9 can be a transitory readable medium as well as transitory readable medium such as a signal or “modulated data signal”.  Since applicant's disclosure indicates the medium can be both transitory readable medium and non-transitory readable medium (specification, par. 0044-0045), Examiner interprets this claimed medium as transitory readable medium.  
Therefore, the claims are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefor not a composition of matter.
As such, the claims are not limited to statutory subject matter and are therefore non-statutory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over IDS provided U.S. Patent Application Publication No. 20070122791 to Robin U. Sperle (hereinafter “Sperle”), IDS provided U.S. Patent Application Publication No. 20090291426 to George Bryan Polivka (hereinafter “Polivka”), and further in view of U.S. Patent Application Publication No. 20070266144 to Bollen et al. (hereinafter “Bollen”).
As to claim 1, Sperle teaches a method of communicating between a first repository and a second repository, the method to be performed at a second repository, the method comprising (Fig. 1, 5A-6, par. 0011, 0014, 0015, 0018, computer implemented method in a system comprising a processor and non-transitory computer readable storage medium such as ROM or RAM): 
identifying a content object stored in the first repository (Fig. 5A, par. 0011, 0054, the second server Learning Management System 140 identifying a content object “Calculus” stored in the first repository of External Management System 145); 
identifying metadata for the content object stored in the first repository (par. 0054, identifying metadata for the content object stored in the External Management System 145 such as “COURSE ID 222; DATE 10.12.2004; TIME 09:00-12:00; LANGUAGE ENGLISH”);
retrieving the metadata from the first repository Figure 5A, paragraphs 0036, 0054, retrieving metadata for the content object stored in the External Management System 145 such as “COURSE ID 222; DATE 10.12.2004; TIME 09:00-12:00; LANGUAGE ENGLISH”);
storing a harvested content object corresponding to the content object (Figure 5A, paragraphs 0036, 0054, storing metadata for the content object stored in the External Management System 145 such as “COURSE ID 222; DATE 10.12.2004; TIME 09:00-12:00; LANGUAGE ENGLISH”.)
While Sperle inherently discloses the metadata comprising a link to an interface associated with the content object, the interface being provided by the first repository (paragraphs 0036, content comprising links in an interface, e.g. “...Links to this content assist the training administrator 105 in retrieving suitable course content when planning web-based courses. A training management component of LMS 140 may help the training administrator 105 plan and create the course offering; manage participation, resources, and courses; and perform reporting. When planning e-learning courses, the training administrator 105 uses references inserted in published courses to retrieve the appropriate content in the content management system for the courses being planned....” ); metadata that includes the link to the interface, wherein the interface is accessible by the second repository to communicate information related to the harvested content object to the first repository (paragraphs 0036, content comprising links in an interface, e.g. “...Links to this content assist the training administrator 105 in retrieving suitable course content when planning web-based courses. A training management component of LMS 140 may help the training administrator 105 plan and create the course offering; manage participation, resources, and courses; and perform reporting. When planning e-learning courses, the training administrator 105 uses references inserted in published courses to retrieve the appropriate content in the content management system for the courses being planned....”), Polivka further teaches the metadata comprising a link to an interface associated with the content object, the interface being provided by the first repository; and the harvested content object comprising the metadata that includes the link to the interface, wherein the interface is accessible by the second repository to communicate information related to the harvested content object to the first repository (Polivka, Figures 3, 12, paragraphs 0045, 0054, 0047-0049, 0079-0084, e.g. “,..[0054] The DRAM application 260 may provide digital medial asset management platforms, as well as streaming, downloading and podcasting media and digital content services. The DRAM application 260 may be written to support defined APIs allowing the DRAM application 260 to interface with any number of other applications that facilitate the learning process. The APIs may be updated from time to time to support other applications modules, including educational and media modules that facilitate educational content delivery and student assessment. The DRAM application 260 includes a content database 262 which stores content objects 266, as well as metadata, descriptors, ownership identification (i.e. copyright information) and rights limitations. The content objects 266 in the DRAM application 260 correspond to learning units to be presented to a student in the learning environment 224. A learning unit may be a course, a Class, a seminar, a lecture, a learning task or a lesson segment. The content objects 266 may include audio, video, text, images or multimedia data objects. For example, a learning unit (task 2 in week 1 of a course) may link to a stream-lined video for the student to view for homework. ...Thus, the teacher may select the instructional content 266 for each learning unit himself/herself and may present his/her own course to his students through the student learning environments 224 ...”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Sperle with the teaching of Polivka because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Polivka would allow Sperle
to facilitate “...easily implement advances in learning technology for adaptation in various learning environments in a global network of campus-based and online learning environments.” (Polivka, paragraph 0011).
However, the combination of Sperle and Polivka does not explicitly teach collecting usage data about how the harvested content object is being used such that usage information for the content object stored can be updated as claimed.
Bollen teaches collecting usage data about how the harvested content object is being used such that usage information for the content object stored can be updated (Bollen, Fig. 5, par. 0018-0029, 0048-0050, 0107-0115, 0137-0144, collecting usage data.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  combination of Sperle and Polivka with the teaching of Bollen because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bollen would allow combination of Sperle and Polivka to facilitate “evaluating the impact of a reference work, such as a journal or an individual article. Data relating to the usage of the reference are merged together from various Digital Libraries, and these data are used to create a representation (network) of the relationships between various scholarly works. The relationships shown on the resulting network are analyzed using social network metrics to determine the impact of the particular work on other works, in a particular field or within a particular community of users” (Bollen, par. 0005-0018)
As to claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Sperle, Polivka and Bollen teaches the method of claim 1, wherein the interface comprises an Application Programming Interface (API) provided by the first repository (Fig. 5A-6, par. 0025, 0054-0058).
As to claim 3, the rejection of claim 2 is hereby incorporated by reference, the combination of Sperle, Polivka and Bollen teaches the method of claim 2, wherein the API comprises a retrieval API that allows the harvested content object stored at the second repository to link to the newest version of the content object stored in the first repository, when accessed (Fig. 5A-6, par. 0054-0058).
As to claim 4, the rejection of claim 2 is hereby incorporated by reference, the combination of Sperle, Polivka and Bollen teaches the method of claim 2, wherein when the API comprises a usage data API that, when accessed by the second repository, allows the second repository to communicate usage data about the harvested content object, as generated at the second repository, to the first repository (Sperle, par. 0022. Bollen, Fig. 5, par. 0018-0029, 0048-0050, 0107-0115, 0137-0144.)
As to claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Sperle, Polivka and Bollen teaches the method of claim 4, wherein the usage data comprises at least one of: reviews about the harvested content object, feedback for the harvested content object, a ratings value for the harvested content object, and a times accessed value for the harvested content object (Bollen, par. 0108-0111).
As to claim 6, the rejection of claim 4 is hereby incorporated by reference, the combination of Sperle, Polivka and Bollen teaches the method of claim 4, wherein the usage data comprises at least one of: information indicating an instructor using the harvested content object; information about a student who is able to access the harvested content object; information indicating a course using the harvested content object; and information indicating an institution using the harvested content object (Bollen, par. 0118, 0123-0125).
As to claim 7, the rejection of claim 4 is hereby incorporated by reference, the combination of Sperle, Polivka and Bollen teaches the method of claim 4, further comprising: providing the harvested content object to a third repository; wherein, when the usage data API is accessed by the third repository, the third repository communicates usage data about the harvested content object, as generated at the third repository, to the first repository (Bollen, Fig. 5, par. 0018-0029, 0048-0050, 0107-0115, 0122-0125, 0137-0144, collecting/sharing usage data among plurality of institutions).
Regarding claim 9, is essentially the same as claim 1 except that it sets forth the claimed invention as a computer readable medium rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claims 10-16, are essentially the same as claim 1-7 except that it sets forth the claimed invention as a computer readable medium rather than a method and rejected for the same reasons as applied hereinabove.
As to claims 18-20, all limitations of these claims have been addressed in the analysis of claims 1-3 above, and these claims are rejected on that basis.
Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20070122791 to Robin U. Sperle (hereinafter “Sperle”), U.S. Patent Application Publication No. 20090291426 to George Bryan Polivka (hereinafter “Polivka”), U.S. Patent Application Publication No. 20070266144 to Bollen et al. (hereinafter “Bollen”), and further in view of IDS provided Publication “Kepler — A Communal Digital Library” to Nelson et al. (hereinafter “Nelson”) (Title: Kepler — A Communal Digital Library; Publication Date: Proceedings of ECDL 2004).
As to claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Sperle, Polivka and Bollen teaches method of claim 1. The combination of Sperle, Polivka and Bollen does not explicitly teach wherein the retrieving of the metadata from the first repository is performed using a modified version of the Open Archives Initiative Protocol for Metadata Harvesting (OAI-PMH) protocol, the modified version comprising an Extensible Markup Language (XML) schema that extends metadata items provided in the OAI-PMH protocol to include the link to the interface associated with the content object as claimed.
Nelson teaches wherein the retrieving of the metadata from the first repository is performed using a modified version of the Open Archives Initiative Protocol for Metadata Harvesting (OAI-PMH) protocol, the modified version comprising an Extensible Markup Language (XML) schema that extends metadata items provided in the OAI-PMH protocol to include the link to the interface associated with the content object (Page 5-7, Figure 6, including URL and persistent URL to object and providing the link to result object in a search interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of combination of Sperle, Polivka and Bollen with the teaching of Nelson because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Nelson would allow combination of Sperle, Polivka and Bollen to facilitate validation XML schema for document metadata while surmounting “...the technical difficulties for authors to publish as easy as to a website yet produce OAl-compliant digital libraries...” (Nelson, Abstract).
Regarding claim 17, is essentially the same as claim 8 except that it sets forth the claimed invention as a server rather than a method and rejected for the same reasons as applied hereinabove. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168